       Case 1:19-mj-02670-LFL Document 3 Entered on FLSD Docket 05/01/2019 Page 1 of 1

                                        M IN UTE O RD ER                                               Page2
                                 M agistrate Judge Lauren F.Louis
                 AtkinsBuildingCourthouse-11thFloor                          Date:04/30/19        Time:1:30p.m.
Defendant: GREGORY RAy BLossER            J#: 18119-104      case#: 19-2670-M J-LOUIS SEALED
AUSA:Ilham Hosseini                                 Attorney:AFPD Joaquin Padilla
Violation: D/MD/WARR/COMP/WIREFRAMD                         Surr/ArrestDate:04/29/19           YOB:1981
Proceeding:InitialAppearance                                   CJA Appt:
Bond/PTD Held:C Yes t- No              Recom mended Bond:
                                                               Co-signed by:

 fl
  -
  '
  --lsurrenderand/ordonotobtainpassports/traveldocs                      Language: English
 r- ReporttoPTSasdirected/or        x'saweek/monthby                     Disposition:
    phone:      x'saweek/monthinperson                                    pefendantadvised ofri htsand
    Random urine testing by Pretrial
                                                                          charges
 f- services
    Treatm entasdeem ed necessary
 Nr Refrainfrom excessiveuseofalcohol                                     ComplaintUnsealed
 f-' Participate in m entalhealth assessm ent& treatm ent
  r- Maintainorseekfull-timeemployment/education                          Defendantsworn;AFPD appointed
  f
  - Nocontactwithvictims/witnesses,exceptthroughcounsel
                                                                                                                  1
  r- Nofirearms                                                           GOVtrecPTD based on risk/flight;        !
  r-                                                                      requests3 daysforhearing
       Notto encum berproperty
  f- M ay notvisittransportation establishm ents
       HomeConfinement/Electroni
                               '
                               cMonitoringand/or
       Curfew            pm to           am ,paid by
       Allow ances:M edicalneeds,courtappearances,attorney visits,
       religious,em ploym ent
  F- Travelextended to:                                                    Time from todayto          excluded
 Nr other:                                                                 fromspeedyTrialclock
NEXT COURT APPEARANCE    oate:           Time:            Judge:                         Place:
Report RE Counsel:
pTD Hearing:                          5/3/19     10:00 a-m .      Duty/M iami
RemovalHearing:                  5/14/19     10:00a.m .      Duty/M iami
 StatusConference RE:
 D.A.R. 14:54:12                                                   Tim e in Court:   6 m ins
                                   s/Lauren F.Louis                                    M agistrateJudge
